Citation Nr: 1044524	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  07-04 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1969 to July 1971.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a July 2006 rating 
decision by the Waco RO.  In December 2008 these matters were 
remanded for further development.  

In December 2008, the Board also denied service connection for 
bilateral hip avascular necrosis (AVN) on the basis that this 
disability was not manifested in or related to the Veteran's 
service and noted that an August 2008 statement from the 
Veteran's representative for the first time raised an allegation 
that the Veteran's AVN of the hips may be related to his service-
connected disabilities of the upper and lower extremities.  As 
this was a new claim that had not been addressed by the RO (See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993)), it was referred to 
the RO for appropriate action.  It does not appear that the RO 
has taken action on this claim; thus, it is once again referred 
to the RO for appropriate action.  Furthermore, October 2010 
written argument by the Veteran's representative raises a claim 
of service connection for a vestibular disorder.  Since this 
matter likewise has not been adjudicated by the RO, it is also 
not within the Board's jurisdiction, and is referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

Because action ordered in the Board's December 2008 Remand was 
not completed, these matters must be remanded once again for more 
complete development and adjudicatory action.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (a remand by the Board confers on 
the appellant, as a matter of law, the right to compliance with 
the remand orders).  Compliance with the Board's remand 
instructions is not a discretionary matter.  The RO should be 
aware that when the Board fails to return a case to the RO for 
completion of actions ordered in a remand that were not 
completed, and such decision is appealed, the U.S. Court of 
Appeals for Veterans Claims (either by endorsement of a Joint 
Motion by the parties or by Memorandum Decision vacating the 
Board's decision) routinely, under the Stegall precedent, returns 
the case to the Board for completion of the action sought in the 
remand.

The Board's December 2008 remand, in part, instructed that, 
"[i]f any updated treatment records suggest that a more 
contemporaneous VA psychiatric evaluation is necessary (i.e., 
tend to suggest that the veteran's PTSD has been increasing in 
severity since he was last examined), the RO should arrange for 
such evaluation."  When the Veteran was last examined by VA, in 
June 2006, mental status examination was essentially normal, and 
the diagnosis was mild PTSD.  VA treatment records secured 
pursuant to the Board's December 2008 remand include mental 
health treatment reports which note increased symptoms of PTSD.  
Specifically, a November 2008 psychiatry follow-up note shows 
that the Veteran complained of worsening depression and mood, 
isolating more, not wanting to socialize, and poor sleep.  Mental 
status examination found that his mood was depressed, affect was 
blunted, he was very guarded in presentation, he refused to open 
up and discuss issues, and he was not coping well.  The records 
also include Global Assessment of Functioning (GAF) scores of 55 
in May 2007 and 70 in April 2008.  Hence, an increase in 
disability is suggested, and a contemporaneous VA PTSD evaluation 
is necessary.  Furthermore, the record reflects that the Veteran 
receives ongoing mental health treatment.  The most recent VA 
treatment record in his claims file is dated in May 2009; records 
of more recent treatment are likely to contain pertinent 
information, and must be secured.

The December 2008 remand also noted that, in February 2007, the 
Veteran complained of decreased hearing and apparently was 
provided audiometry, the results of which were not included among 
the VA treatment records associated with the claims file.  The 
Board noted that such evidence must be secured as it appears to 
be pertinent to the matter at hand, and is constructively of 
record.  The RO was instructed to secure for the record copies of 
the updated (i.e., since 2007) complete clinical records of all 
VA evaluation and/or treatment the Veteran had received for 
hearing loss and PTSD.  On close review of the extensive clinical 
records secured pursuant to the December 2008 remand, the Board 
finds that the February 2007 audiometry report was not secured.  
[However, the Board did find a February 2007 treatment record 
that refers to the audiometry, and includes instructions for 
securing the audiogram.]  

Notably, staged ratings may be appropriate in an increased-rating 
claim where factual findings show distinct time periods when the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify 
all providers of mental health treatment he 
has received since May 2009, and to provide 
any authorizations necessary for VA to obtain 
records of any such private treatment.  The 
RO should secure for the record copies of 
complete clinical records (i.e., those not 
already associated with his claims folders) 
from the sources identified.  The Veteran 
should be notified if any identified records 
sought are not received pursuant to the RO's 
request.

2.  The RO should secure for the record a 
copy of the February 2007 VA audiometry 
report (and obtain an interpretation if it is 
in chart form).  

3.  The RO should then arrange for the 
Veteran to be examined by a psychiatrist to 
determine the current severity of his PTSD.  
The Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should identify 
and describe the nature, frequency, and 
severity of all current psychiatric symptoms.  
The examiner should be provided a copy of the 
General Rating Formula for Mental Disorders, 
and should acknowledge the presence or 
absence of each symptom in the criteria for 
ratings in excess of 10 percent.  The 
examiner should distinguish, if possible (and 
with explanation), the symptoms (and 
associated functional impairment) due to PTSD 
from any symptoms (and impairment) due solely 
to coexisting (and nonservice-connected) 
psychiatric diagnoses.  If such distinction 
cannot be made, it should be so noted (with 
explanation).  The examiner should opine 
specifically regarding the impact of the 
Veteran's PTSD on his occupational and social 
functioning.  The examiner should explain the 
rationale for all opinions.

3.  The RO should then readjudicate the 
claims, to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found.  If either remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

